Exhibit 10.1
ENDEAVOUR INTERNATIONAL CORPORATION
$120,000,000
5.5% Convertible Senior Notes due 2016
Purchase Agreement
July 18, 2011
Citigroup Global Markets Inc.
Morgan Stanley & Co. LLC
c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Ladies and Gentlemen:
          Endeavour International Corporation, a Nevada corporation (the
“Company”), proposes to issue and sell to the several parties named in
Schedule I hereto (the “Initial Purchasers”), $120,000,000 principal amount of
its 5.5% Convertible Senior Notes due 2016 (the “Firm Securities”). The Company
also proposes to grant to the Initial Purchasers an option to purchase up to
$15,000,000 additional principal amount of such 5.5% Convertible Senior Notes
due 2016 to cover over-allotments, if any (the “Option Securities” and, together
with the Firm Securities, the “Securities”). The Securities are to be issued
under an indenture (the “Indenture”), to be dated as of the Closing Date,
between the Company, the guarantors listed in Schedule IV hereto (the
“Guarantors”), and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), and will be guaranteed on an unsecured senior basis by each of the
Guarantors (the “Guarantees”). The Securities will be convertible into shares
(the “Underlying Securities”) of common stock of the Company, par value $0.001
per share (the “Common Stock”). The Company and the Guarantors are hereinafter
referred to collectively as the “Endeavour Parties.” Certain terms used herein
are defined in Section 22 hereof.
          The sale of the Securities, the Underlying Securities and the
Guarantees to the Initial Purchasers will be made without registration of the
Securities, the Underlying Securities and the Guarantees under the Act in
reliance upon exemptions from the registration requirements of the Act.
          In connection with the sale of the Securities, the Underlying
Securities and the Guarantees, the Company has prepared a preliminary offering
memorandum, dated July 18, 2011 (as amended or supplemented at the date thereof,
including any and all exhibits thereto and any information incorporated by
reference therein, the “Preliminary Memorandum”), and a final offering
memorandum, dated July 18, 2011 (as amended or supplemented at the Execution
Time, including any and all exhibits thereto, the “Final Memorandum”). Each of
the Preliminary Memorandum and the Final Memorandum sets forth certain
information concerning the Company, the Securities, the Underlying Securities
and the Guarantees. The Company hereby

1



--------------------------------------------------------------------------------



 



confirms that it has authorized the use of the Disclosure Package, the
Preliminary Memorandum and the Final Memorandum, and any amendment or supplement
thereto, in connection with the offer and sale of the Securities, the Underlying
Securities and the Guarantees by the Initial Purchasers. Unless stated to the
contrary, any references herein to the terms “amend,” “amendment” or
“supplement” with respect to the Disclosure Package, the Preliminary Memorandum
and the Final Memorandum shall be deemed to refer to and include any information
filed under the Exchange Act subsequent to the Execution Time that is
incorporated by reference therein and all references herein to the terms
“Disclosure Package” and “Final Memorandum” shall be deemed to mean and include
all information filed under the Exchange Act prior to the Execution Time and
incorporated by reference in the Disclosure Package or the Final Memorandum
(“Incorporated Documents”).
          1. Representations and Warranties. Each of the Endeavour Parties,
jointly and severally, represents and warrants to, and agrees with, each Initial
Purchaser as set forth below in this Section 1.
          (a) The Preliminary Memorandum, at the date thereof, did not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. As of its date and on
the Closing Date and any settlement date, the Final Memorandum did not and will
not (and any amendment or supplement thereto, at the date thereof and at the
Closing Date and on any settlement date, will not) contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representation or warranty as to the information contained in or omitted from
the Preliminary Memorandum or the Final Memorandum, or any amendment or
supplement thereto, in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Initial Purchasers
specifically for inclusion therein, it being understood and agreed that the only
such information furnished by or on behalf of any Initial Purchaser consists of
the information described as such in Section 8(b) hereof.
          (b) (i) The Disclosure Package, as of the Execution Time and (ii) any
road show, when taken together as a whole with the Disclosure Package, does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The preceding sentence
does not apply to statements in or omissions from the foregoing based upon and
in conformity with written information furnished to the Company by any Initial
Purchaser specifically for use therein, it being understood and agreed that the
only such information furnished by or on behalf of any Initial Purchaser
consists of the information described as such in Section 8(b) hereof.
          (c) None of the Company, its Affiliates or any person acting on its or
their behalf (other than the Initial Purchasers) has, directly or indirectly,
made offers or sales of any security, or solicited offers to buy, any security
under circumstances that would require the registration of the Securities, the
Underlying Securities and the Guarantees under the Act.

2



--------------------------------------------------------------------------------



 



          (d) None of the Company, its Affiliates or any person acting on its or
their behalf (other than the Initial Purchasers) has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with any offer or sale of the Securities, the Underlying
Securities and the Guarantees.
          (e) The Securities and the Guarantees satisfy the eligibility
requirements of Rule 144A(d)(3) under the Act.
          (f) Subject to compliance by the Initial Purchasers with their
representations and warranties contained herein, no registration under the Act
of the Securities, the Underlying Securities and the Guarantees or qualification
of the Indenture under the Trust Indenture Act is required for the offer and
sale of the Securities, the Underlying Securities and the Guarantees to or by
the Initial Purchasers in the manner contemplated herein, in the Disclosure
Package and the Final Memorandum.
          (g) Neither the Company nor any of its Subsidiaries is, and after
giving effect to the offering and sale of the Securities and the Guarantees and
the application of the proceeds thereof as described in the Disclosure Package
and the Final Memorandum will be, an “investment company” as defined in the
Investment Company Act.
          (h) The Company has not paid or agreed to pay to any person any
compensation for soliciting another to purchase any securities of the Company
(except as contemplated in this Agreement).
          (i) Each of the Company and its Subsidiaries has been duly formed and
is validly existing in good standing under the laws of the jurisdiction in which
it is chartered or organized with full power and authority to own or lease, as
the case may be, and to operate its properties and conduct its business as
described in the Disclosure Package and the Final Memorandum, and is duly
qualified to do business and is in good standing under the laws of each
jurisdiction which requires such qualification, except for such jurisdictions
where the failure to so qualify or to be in good standing would not,
individually or in the aggregate, result in a Material Adverse Effect (as
defined below).
          (j) All the outstanding shares of capital stock (or corresponding
equity interest) of the Company and each Subsidiary have been duly and validly
authorized and issued and are fully paid and nonassessable, and, except as
otherwise set forth in the Disclosure Package and the Final Memorandum and
except as arise under or pursuant to the credit agreement dated August 16, 2010
between the Company, Endeavour Energy UK Limited, Cyan Partners, LP and various
lenders listed therein (the “Credit Agreement”), all outstanding shares of
capital stock (or corresponding equity interest) of the Subsidiaries are owned
by the Company either directly or through wholly owned Subsidiaries free and
clear of any perfected security interest or any other security interests,
claims, liens or encumbrances; and, except as set forth in the Disclosure
Package and the Final Memorandum, no options, warrants or other rights to
purchase, agreements or other obligations to issue, or rights to convert any
obligations into or exchange any securities for, shares of capital stock of or
ownership interests in the Company are outstanding.

3



--------------------------------------------------------------------------------



 



          (k) Each of the Securities, the Underlying Securities and the
Guarantees and the Indenture conforms in all material respects to the
descriptions thereof contained in each of the Disclosure Package and the Final
Memorandum. The descriptions of statutes, legal, governmental and regulatory
proceedings and contracts and other documents insofar as such descriptions
summarize legal matters, agreements, documents or proceedings discussed therein,
are accurate and fair descriptions of such legal matters, agreements, documents
or proceedings in all material respects.
          (l) The Company’s authorized equity capitalization is as set forth in
the Disclosure Package and the Final Memorandum; the outstanding shares of
Common Stock have been duly authorized and validly issued and are fully paid and
nonassessable; the Underlying Securities reserved for issuance upon conversion
of the Securities have been duly authorized and, when issued in accordance with
the terms of the Securities, will be validly issued, fully paid and
nonassessable and the issuance of the Underlying Securities will not be subject
to any preemptive or similar rights.
          (m) This Agreement has been duly authorized, executed and delivered by
each of the Endeavour Parties.
          (n) The Indenture has been duly authorized by the Company and each of
the Guarantors and, assuming due authorization, execution and delivery thereof
by the Trustee, when executed and delivered by the Company and the Guarantors,
will constitute a legal, valid and binding instrument enforceable against the
Company and each of the Guarantors in accordance with its terms (subject, as to
the enforcement of remedies, to applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity).
          (o) The Securities have been duly authorized by the Company, and, when
executed and authenticated in accordance with the provisions of the Indenture
and delivered to and paid for by the Initial Purchasers, will have been duly
executed and delivered by the Company and will constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity), and will be entitled to the benefits of the Indenture and
will be convertible into the Underlying Securities in accordance with their
terms; and the Guarantees have been duly authorized by each of the Guarantors
and, when the Securities have been duly executed, authenticated, issued and
delivered in accordance with the provisions of the Indenture and paid for by the
Initial Purchasers, will constitute the legal, valid and binding obligations of
each of the Guarantors, enforceable against each of the Guarantors in accordance
with their terms (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium or other laws affecting
creditors’ rights generally from time to time in effect and to general
principles of equity), and will be entitled to the benefits of the Indenture.
          (p) No consent, approval, authorization, filing with or order of any
court or governmental agency or body is required in connection with the
transactions contemplated herein

4



--------------------------------------------------------------------------------



 



or in the Indenture, except such as may be required under the blue sky laws of
any jurisdiction in which the Securities are offered and sold.
          (q) None of the execution and delivery of this Agreement or the
Indenture, the issuance and sale of the Securities, the Underlying Securities
and the Guarantees, the consummation of any other of the transactions
contemplated in this Agreement or the Indenture, the application of the proceeds
therefrom as set forth in the Disclosure Package or the fulfillment of the terms
hereof or thereof will conflict with, require any other consent under, result in
a breach or violation of, or imposition of any lien, charge or encumbrance upon
any property or assets of the Company or any of its Subsidiaries pursuant to
(i) the organizational documents of the Company or any of its Subsidiaries,
(ii) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company or any of its Subsidiaries is a party or bound
or to which its or their property is subject, or (iii) any statute, law, rule,
regulation, judgment, order or decree applicable to the Company or any of its
Subsidiaries of any court, regulatory body, administrative agency, governmental
body, arbitrator or other authority having jurisdiction over the Company or any
of its Subsidiaries or any of its or their properties, except, with respect to
clauses (ii) and (iii) only, for such defaults or violations as would not,
individually or in the aggregate, result in a Material Adverse Effect and except
for such as have been obtained.
          (r) The consolidated historical financial statements and schedules of
the Company and its consolidated Subsidiaries included in the Disclosure Package
and the Final Memorandum present fairly the financial condition, results of
operations and cash flows of the Company as of the dates and for the periods
indicated, comply as to form in all material respects with the applicable
accounting requirements of Regulation S-X and have been prepared in conformity
with generally accepted accounting principles applied on a consistent basis
throughout the periods involved (except as otherwise noted therein). The
selected financial data set forth under the captions “Summary Historical
Consolidated Financial Data” and “Selected Consolidated Historical Financial
Data” in the Preliminary Memorandum and the Final Memorandum fairly present, on
the basis stated in the Preliminary Memorandum and the Final Memorandum, the
information included therein. The other financial, reserve and statistical data
contained in the Preliminary Memorandum and the Final Memorandum (and any
amendment or supplement thereto) are accurately and fairly presented and
prepared on a basis consistent with the financial statements and books and
records of the Company and its Subsidiaries. There are no financial statements
(historical or pro forma) that would be required to be included or incorporated
by reference in a prospectus filed with the Commission under the Act or the
Exchange Act in connection with the Company’s pending acquisition of acreage and
related midstream assets in the Marcellus shale play that are not included or
incorporated by reference as required.
          (s) As of March 31, 2011, the Company had or would have had, on the
consolidated historical, as adjusted, and as further adjusted basis as indicated
in the Disclosure Package and the Final Memorandum, a capitalization as set
forth therein under the heading “Capitalization.”
          (t) No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries or its or

5



--------------------------------------------------------------------------------



 



their property is pending or, to the best knowledge of the Endeavour Parties,
threatened that could reasonably be expected to (A) have a material adverse
effect on the condition (financial or otherwise), prospects, earnings, business
or properties of the Company and its Subsidiaries, taken as a whole, whether or
not arising from transactions in the ordinary course of business or (B) prevent
or materially interfere with the ability of the Endeavour Parties to perform
their respective obligations under this Agreement or the Indenture or consummate
any of the transactions contemplated hereby or thereby (the occurrence of any
such effect or any such prevention or interference or any such result described
in the foregoing clauses (A) and (B) being herein referred to as a “Material
Adverse Effect”), except as set forth in or contemplated in the Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto).
          (u) Each of the Company and its Subsidiaries owns or leases all such
properties as are necessary to the conduct of its operations as presently
conducted or to be conducted on the Closing Date.
          (v) Neither the Company nor any Subsidiary is in violation or default
of (i) any provision of its organizational documents, (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or bound or to which its property is subject, or (iii) any
statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or such Subsidiary or any of its
properties, as applicable, except, with respect to clauses (ii) and (iii) only,
for such defaults or violations as would not, individually or in the aggregate,
result in a Material Adverse Effect.
          (w) KPMG LLP, who has certified certain financial statements of the
Company and its consolidated Subsidiaries and delivered their report with
respect to the audited consolidated financial statements and schedules included
in the Disclosure Package and the Final Memorandum, are independent public
accountants with respect to the Company within the meaning of the Act and the
applicable published rules and regulations thereunder.
          (x) Each of the Company and its Subsidiaries has filed all tax returns
that are required to be filed or has requested extensions thereof (except in any
case in which the failure so to file would not have a Material Adverse Effect
and except as set forth in or contemplated in the Disclosure Package and the
Final Memorandum (exclusive of any amendment or supplement thereto)) and has
paid all taxes required to be paid by it and any other assessment, fine or
penalty levied against it, to the extent that any of the foregoing is due and
payable, except for any such assessment, fine or penalty that is currently being
contested in good faith or as would not have a Material Adverse Effect, except
as set forth in or contemplated in the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto).
          (y) No labor problem or dispute with the employees of the Company or
any of its Subsidiaries exists or to the best knowledge of the Endeavour
Parties, is threatened or imminent, and the Endeavour Parties are not aware of
any existing or imminent labor disturbance by the employees of any of the
Company’s or its Subsidiaries’ principal suppliers, contractors or customers,
that would have a Material Adverse Effect, except as set forth in or
contemplated in

6



--------------------------------------------------------------------------------



 



the Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).
          (z) Netherland, Sewell & Associates, Inc., who issued a report with
respect to the Company’s oil and natural gas reserves at December 31, 2010, 2009
and 2008 and who has delivered the letter referred to in Section 6(h) hereof,
was, as of the date of such report, and is, as of the date hereof, an
independent petroleum engineer with respect to the Company.
          (aa) The estimates of net proved oil and gas reserves of the Company
as of December 31, 2010, 2009 and 2008 (the “proved reserve estimates”) and the
estimates of net proved plus probable oil and gas reserves of the Company as of
December 31, 2010 (the “2P reserve estimates”) contained in the Disclosure
Package and the Final Memorandum were prepared by or audited by Netherland,
Sewell & Associates, Inc.; the proved reserve estimates, the 2P reserve
estimates and the estimates of net probable oil and gas reserves of the Company
as of December 31, 2010 included in the Disclosure Package and the Final
Memorandum fairly reflect, in all material respects, the oil and gas reserves of
the Company at the dates indicated therein and are in accordance with the
Commission guidelines applicable thereto applied on a consistent basis
throughout the periods involved.
          (bb) The organizational documents of the Company and each of its
Subsidiaries have been duly authorized, executed and delivered by the Company or
such Subsidiary, as the case may be, and are enforceable against the respective
parties thereto in accordance with their terms (subject, as to the enforcement
of remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect, to
general principles of equity and public policy, applicable law relating to
fiduciary duties and indemnification and contribution and an implied covenant of
good faith and fair dealing).
          (cc) The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are customary in the businesses in which they are engaged; all
policies of insurance insuring the Company or any of its Subsidiaries or their
respective businesses, assets, employees, officers and directors are in full
force and effect; the Company and its Subsidiaries are in compliance with the
terms of such policies and instruments in all material respects; and there are
no claims by the Company or any such Subsidiary under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause; neither the Company nor any such
Subsidiary has been refused any insurance coverage sought or applied for; and
neither the Company nor any of its Subsidiaries has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect except as set forth in or contemplated in the Disclosure Package
and the Final Memorandum (exclusive of any amendment or supplement thereto).
          (dd) No Subsidiary is currently prohibited, directly or indirectly,
from paying any dividends to the Company, from making any other distribution on
such Subsidiary’s capital stock (or corresponding equity interest), from
repaying to the Company any loans or advances to

7



--------------------------------------------------------------------------------



 



such Subsidiary from the Company or from transferring any of such Subsidiary’s
property or assets to the Company or any other Subsidiary of the Company, except
as described in or contemplated by the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto).
          (ee) The Company and its Subsidiaries possess all licenses,
certificates, permits and other authorizations issued by all applicable
authorities necessary to conduct their respective businesses, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such license, certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect,
except as set forth in or contemplated in the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto).
          (ff) The Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company and the Subsidiaries’ internal controls
over financial reporting are effective and the Endeavour Parties are not aware
of any material weakness in their internal control over financial reporting.
          (gg) The Company and its Subsidiaries maintain “disclosure controls
and procedures” (as such term is defined in Rule 13a-15(e) under the Exchange
Act); such disclosure controls and procedures are effective.
          (hh) None of the Endeavour Parties has taken, directly or indirectly,
any action designed to or that would constitute or that could reasonably be
expected to cause or result in, under the Exchange Act or otherwise,
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities and the Guarantees.
          (ii) Since March 31, 2010, none of the Company or any of its
Subsidiaries has sustained any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action,
investigation, order or decree, otherwise than as set forth or contemplated in
the Disclosure Package and the Final Memorandum. Except as disclosed in the
Disclosure Package and the Final Memorandum (or any amendment or supplement
thereto), subsequent to the respective dates as of which such information is
given in the Disclosure Package and the Final Memorandum (or any amendment or
supplement thereto), (i) none of the Company or any of its Subsidiaries has
incurred any liability or obligation, indirect, direct or contingent, or entered
into any transactions, not in the ordinary course of business, that,
individually or in the aggregate, is material to the Company and its
Subsidiaries, taken as a whole, (ii) there has not been any material change in
the capitalization or material increase in the short-term debt or long-term debt
of the Company or any of its Subsidiaries and (iii) there has not been any
material

8



--------------------------------------------------------------------------------



 



adverse change, or any development involving, individually or in the aggregate,
a prospective material adverse change in or affecting the general affairs,
condition (financial or other), business, prospects, assets or results of
operations of the Company and its Subsidiaries.
          (jj) The Company and its Subsidiaries are (i) in compliance with any
and all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received and are in compliance with all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) have not
received notice of any actual or potential liability under any Environmental
Law, except where such non-compliance with Environmental Laws, failure to
receive required permits, licenses or other approvals, or liability would not,
individually or in the aggregate, have a Material Adverse Effect, except as set
forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto). Except as set forth in the
Disclosure Package and the Final Memorandum, neither the Company nor any of the
Subsidiaries has been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended.
          (kk) In the ordinary course of its business, the Company periodically
reviews the effect of Environmental Laws on the business, operations and
properties of the Company and its Subsidiaries, in the course of which it
identifies and evaluates associated costs and liabilities (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws, or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties). On the basis of such review, the Company has
reasonably concluded that such associated costs and liabilities would not,
singly or in the aggregate, have a Material Adverse Effect, except as set forth
in or contemplated in the Disclosure Package and the Final Memorandum (exclusive
of any amendment or supplement thereto).
          (ll) None of the following events has occurred or exists: (i) a
failure to fulfill the obligations, if any, under the minimum funding standards
of Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan, determined without regard to any waiver of
such obligations or extension of any amortization period; (ii) an audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other federal or state governmental
agency or any foreign regulatory agency with respect to the employment or
compensation of employees by any of the Company or any of its Subsidiaries that
could have a Material Adverse Effect; (iii) any breach of any contractual
obligation, or any violation of law or applicable qualification standards, with
respect to the employment or compensation of employees by the Company or any of
its Subsidiaries that could have a Material Adverse Effect. None of the
following events has occurred or is reasonably likely to occur: (i) a material
increase in the aggregate amount of contributions required to be made to all
Plans in the current fiscal year of the Company and its Subsidiaries compared to
the amount of such contributions made in the most recently completed fiscal year
of the Company and its Subsidiaries; (ii) a material increase in the
“accumulated post-retirement benefit obligations” (within the meaning of
Statement of Financial Accounting Standards 106) of the

9



--------------------------------------------------------------------------------



 



Company and its Subsidiaries compared to the amount of such obligations in the
most recently completed fiscal year of the Company and its Subsidiaries;
(iii) any event or condition giving rise to a liability under Title IV of ERISA
that could have a Material Adverse Effect; or (iv) the filing of a claim by one
or more employees or former employees of the Company or any of its Subsidiaries
related to their employment that could have a Material Adverse Effect. For
purposes of this paragraph, the term “Plan” means a plan (within the meaning of
Section 3(3) of ERISA) subject to Title IV of ERISA with respect to which the
Company or any of its Subsidiaries may have any liability.
          (mm) There is and has been no failure on the part of the Company and
any of the Company’s directors or officers, in their capacities as such, to
comply with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 relating to loans and Sections 302 and 906 relating to
certifications.
          (nn) Neither the Company nor any of its Subsidiaries nor, to the
knowledge of the Endeavour Parties, any director, officer, agent, employee or
Affiliate of the Company or any of its Subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”), including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and the Company, its
Subsidiaries and, to the knowledge of the Endeavour Parties, its Affiliates,
have conducted their businesses in compliance with the FCPA and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.
          (oo) The operations of the Company and its Subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements and the money laundering statutes and
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Endeavour
Parties, threatened.
          (pp) Neither the Company nor any of its Subsidiaries nor, to the
knowledge of the Endeavour Parties, any director, officer, agent, employee or
Affiliate of the Company or any of its Subsidiaries is currently subject to any
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering of the Securities and the Guarantees, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

10



--------------------------------------------------------------------------------



 



          (qq) The Subsidiaries, after excluding Endeavour Operating
Corporation, a Delaware corporation (“Endeavour Operating”), and Endeavour
Energy UK Limited, a company organized under the laws of the United Kingdom
(“Endeavour Energy UK”), did not, individually or in aggregate, account for more
than 10% of the consolidated net income of the Company and its Subsidiaries for
the year ended December 31, 2010.
          Any certificate signed by any officer of the Company or any Guarantor
and delivered to the Initial Purchasers or counsel for the Initial Purchasers in
connection with the offering of the Securities and the Guarantees shall be
deemed a representation and warranty by the Company or such Guarantor, as the
case may be, as to matters covered thereby, to each Initial Purchaser.
          2. Purchase and Sale.
          (a) Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company agrees to sell to
each Initial Purchaser, and each Initial Purchaser agrees, severally and not
jointly, to purchase from the Company, at a purchase price of 96.75% of the
principal amount thereof, plus accrued interest, if any, from July 22, 2011 to
the Closing Date, the principal amount of Firm Securities set forth opposite
such Initial Purchaser’s name in Schedule I hereto.
          (b) Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company hereby grants an
option to the several Initial Purchasers to purchase, severally and not jointly,
the Option Securities at the same purchase price as Initial Purchasers shall pay
for the Firm Securities, plus accrued interest, if any, from July 22, 2011 to
the settlement date for the Option Securities. The option may be exercised only
to cover over-allotments in the sale of the Firm Securities by the Initial
Purchasers. The option may be exercised in whole or in part at any time or from
time to time on or before the 30th day after the date of the Final Memorandum
upon written or telephonic notice by the Initial Purchasers to the Company
setting forth the principal amount of Option Securities as to which the several
Initial Purchasers are exercising the option and the settlement date. Delivery
of the Option Securities, and payment therefor, shall be made as provided in
Section 3 hereof. The principal amount of Option Securities to be purchased by
each Initial Purchaser shall be the same percentage of the total principal
amount of Option Securities to be purchased by the several Initial Purchasers as
such Initial Purchaser is purchasing of the Firm Securities, subject to such
adjustments as you in your absolute discretion shall make to eliminate any
fractional Securities.
          3. Delivery and Payment. Delivery of and payment for the Firm
Securities, the Guarantees and the Option Securities (if the option provided for
in Section 2(b) hereof shall have been exercised on or before the first Business
Day immediately preceeding the Closing Date) shall be made at 10:00 a.m., New
York City time, on July 22, 2011, or at such time on such later date not more
than three Business Days after the foregoing date as the Initial Purchasers
shall designate, which date and time may be postponed by agreement between the
Initial Purchasers and the Company or as provided in Section 9 hereof (such date
and time of delivery and payment for the Securities and the Guarantees being
herein called the “Closing Date”). Delivery of the Securities and the Guarantees
shall be made to the respective accounts of the Initial Purchasers against
payment by the Initial Purchasers of the purchase price thereof to or upon the
order of the

11



--------------------------------------------------------------------------------



 



Company by wire transfer payable in same-day funds to the account specified by
the Company. Delivery of the Firm Securities, the Guarantees and, if applicable,
the Option Securities shall be made by delivery of one or more certificates in
global form representing such Securities at such location as Citigroup shall
reasonably designate at least one Business Day in advance of the Closing Date.
The global certificates representing the Firm Securities and, if applicable, the
Option Securities shall be registered in such names and in such denominations as
Citigroup may request not less than two Business Days in advance of the Closing
Date. The Company agrees to have such Securities available for inspection,
checking and packaging by the Initial Purchasers or counsel for the Initial
Purchasers at One Shell Plaza, 910 Louisiana, Houston, Texas 77002, not later
than 5:00 PM on the Business Day prior to the Closing Date.
          (a) If the option provided for in Section 2(b) hereof is exercised
after the first Business Day immediately preceding the Closing Date, the Company
will deliver the Option Securities (at the expense of the Company) to the
Initial Purchasers on the date specified by the Initial Purchasers (which shall
be within three Business Days after exercise of said option) for the respective
accounts of the Initial Purchasers, against payment by the Initial Purchasers of
the purchase price thereof to or upon the order of the Company by wire transfer
payable in same-day funds to the account specified by the Company. If settlement
for the Option Securities occurs after the Closing Date, the Company will
deliver to the Initial Purchasers on the settlement date for the Option
Securities, and the obligation of the Initial Purchasers to purchase the Option
Securities shall be conditioned upon receipt of, supplemental opinions,
certificates and letters confirming as of such date the opinions, certificates
and letters delivered on the Closing Date pursuant to Section 6 hereof.
          4. Offering by Initial Purchasers. (a) Each Initial Purchaser
acknowledges that the Securities, the Underlying Securities and the Guarantees
have not been and will not be registered under the Act and may not be offered or
sold within the United States or to, or for the account or benefit of, U.S.
persons, except pursuant to an exemption from, or in a transaction not subject
to, the registration requirements of the Act.
          (b) Each Initial Purchaser, severally and not jointly, represents and
warrants to and agrees with the Company that:
     (i) it has not offered or sold, and will not offer or sell, any Securities
or Guarantees within the United States or to, or for the account or benefit of,
U.S. persons as part of their distribution at any time, except to those it
reasonably believes to be “qualified institutional buyers” (as defined in
Rule 144A under the Act).
     (ii) neither it nor any person acting on its behalf has made or will make
offers or sales of the Securities in the United States by means of any form of
general solicitation or general advertising (within the meaning of Regulation D)
in the United States;
     (iii) in connection with each sale pursuant to Section 4(b)(i)(A), it has
taken or will take reasonable steps to ensure that the purchaser of such
Securities is aware that such sale may be made in reliance on Rule 144A; and

12



--------------------------------------------------------------------------------



 



     (iv) it is an “accredited investor” (as defined in Rule 501(a) of
Regulation D).
          5. Agreements. Each of the Endeavour Parties, jointly and severally,
agrees with each Initial Purchaser that:
          (a) The Company will furnish to each Initial Purchaser and to counsel
for the Initial Purchasers, without charge, prior to the completion of the
distribution of the Securities by the Initial Purchasers (as determined by the
Initial Purchasers), as many copies of the Preliminary Memorandum and the Final
Memorandum and any amendments and supplements thereto as they may reasonably
request.
          (b) The Company will prepare a final term sheet, containing solely a
description of final terms of the Securities and the Guarantees and the offering
thereof, in the form approved by you and attached as Schedule II hereto.
          (c) The Company will not amend or supplement the Disclosure Package or
the Final Memorandum, other than by filing documents under the Exchange Act that
are incorporated by reference therein, without the prior written consent of the
Initial Purchasers; provided, however, that prior to the completion of the
distribution of the Securities by the Initial Purchasers (as determined by the
Initial Purchasers), the Company will not file any document under the Exchange
Act that is incorporated by reference in the Disclosure Package or the Final
Memorandum unless, prior to such proposed filing, the Company has furnished the
Initial Purchasers with a copy of such document for their review and the Initial
Purchasers have not reasonably objected to the filing of such document. The
Company will promptly advise the Initial Purchasers when any document filed
under the Exchange Act that is incorporated by reference in the Disclosure
Package or the Final Memorandum shall have been filed with the Commission.
          (d) If at any time prior to the completion of the distribution of the
Securities by the Initial Purchasers (as determined by the Initial Purchasers),
any event occurs as a result of which the Disclosure Package or the Final
Memorandum, as then amended or supplemented, would include any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were made
or the circumstances then prevailing, not misleading, or if it should be
necessary to amend or supplement the Disclosure Package or the Final Memorandum
to comply with applicable law, the Company will promptly (i) notify the Initial
Purchasers of any such event; (ii) subject to the requirements of Section 5(c),
prepare an amendment or supplement that will correct such statement or omission
or effect such compliance; and (iii) supply any supplemented or amended
Disclosure Package or Final Memorandum to the several Initial Purchasers and
counsel for the Initial Purchasers without charge in such quantities as they may
reasonably request.
          (e) Without the prior written consent of the Initial Purchasers, the
Company has not given and will not give to any prospective purchaser of the
Securities any written information concerning the offering of the Securities
other than materials contained in the Disclosure Package, the Final Memorandum
or any other offering materials prepared by the Initial Purchasers.

13



--------------------------------------------------------------------------------



 



          (f) The Company will arrange, if necessary, for the qualification of
the Securities and the Guarantees for sale by the Initial Purchasers under the
laws of such jurisdictions as the Initial Purchasers may designate and will
maintain such qualifications in effect so long as required for the sale of the
Securities and the Guarantees; provided that in no event shall the Company be
obligated to qualify to do business in any jurisdiction where it is not now so
qualified or to take any action that would subject it to service of process in
suits, other than those arising out of the offering or sale of the Securities
and the Guarantees, in any jurisdiction where it is not now so subject. The
Company will promptly advise the Initial Purchasers of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Securities and the Guarantees for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.
          (g) During the period from the Closing Date until one year after the
Closing Date, or any settlement date, if applicable, without the prior written
consent of the Initial Purchasers, the Company will not, and will not permit any
of its Affiliates to, resell any of the Securities or Underlying Securities
which constitute “restricted securities” under Rule 144 that have been
reacquired by any of them.
          (h) None of the Company, its Affiliates, or any person acting on its
or their behalf will, directly or indirectly, make offers or sales of any
security, or solicit offers to buy any security, under circumstances that would
require the registration of the Securities, the Underlying Securities or the
Guarantees under the Act.
          (i) Any information provided by the Company, its Affiliates or any
person acting on its or their behalf to publishers of publicly available
databases about the terms of the Securities shall include a statement that the
Securities have not been registered under the Act and are subject to
restrictions under Rule 144A under the Act;
          (j) None of the Company, its Affiliates, or any person acting on its
or their behalf will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Securities in the United States.
          (k) For so long as any of the Securities are outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the Act, the
Company, during any period in which it is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act or it is not exempt from such reporting
requirements pursuant to and in compliance with Rule 12g3-2(b) under the
Exchange Act, will provide to each holder of such restricted securities and to
each prospective purchaser (as designated by such holder) of such restricted
securities, upon the request of such holder or prospective purchaser, any
information required to be provided by Rule 144A(d)(4) under the Act. This
covenant is intended to be for the benefit of the holders, and the prospective
purchasers designated by such holders, from time to time of such restricted
securities.
          (l) The Company will cooperate with the Initial Purchasers and use
commercially reasonable efforts to permit the Securities to be eligible for
clearance and settlement through The Depository Trust Company.

14



--------------------------------------------------------------------------------



 



          (m) The Company will reserve and keep available at all times, free of
pre-emptive rights, the full number of Underlying Securities.
          (n) Each of the Securities and the Underlying Securities will bear, to
the extent applicable, the legend contained in “Notice to Investors” in the
Preliminary Memorandum and the Final Memorandum for the time period and upon the
other terms stated therein.
          (o) The Company will not for a period of 60 days following the
Execution Time, directly or indirectly, without the prior written consent of the
Initial Purchasers offer, sell, contract to sell, pledge, otherwise dispose of,
enter into any transaction which is designed to, or might reasonably be expected
to, result in the disposition (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise) by the Company or any
Affiliate of the Company or any Affiliate of the Company or any person in
privity with the Company or any Affiliate of the Company of, file (or
participate in the filing of) a registration statement with the Commission in
respect of, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act in respect of, any shares of capital stock of the Company or any
securities convertible into, or exercisable or exchangeable for, shares of
capital stock of the Company (other than the Securities), or publicly announce
an intention to effect any such transaction; provided, however, that the Company
may (i) issue and sell Common Stock or securities convertible into or
exchangeable for Common Stock pursuant to any employee stock option plan, stock
ownership plan or dividend reinvestment plan of the Company described in the
Disclosure Package and the Final Memorandum and in effect at the Execution Time,
(ii) issue Common Stock issuable upon the conversion of securities or the
exercise of warrants outstanding at the Execution Time and described in the
Disclosure Package and the Final Memorandum and (iii) file any registration
statement with the Commission on Form S-8 relating to the offering of securities
pursuant to any employee stock option plan, stock ownership plan or dividend
reinvestment plan of the Company described in the Disclosure Package and the
Final Memorandum and in effect at the Execution Time.
          (p) None of the Endeavour Parties will take, directly or indirectly,
any action designed to, or that would constitute or that could reasonably be
expected to, cause or result in, under the Exchange Act or otherwise,
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.
          (q) Between the date hereof and the Closing Date, the Company will not
do or authorize any act or thing that would result in an adjustment of the
conversion price of the Securities.
          (r) The Endeavour Parties will apply the net proceeds from the sale of
the Securities and the Guarantees in the manner described in each of the
Disclosure Package and the Final Memorandum under the heading “Use of Proceeds.”
          (s) The Company agrees to pay the costs and expenses relating to the
following matters: (i) the preparation of the Indenture and the issuance of the
Securities, the Guarantees and the Common Stock upon conversion of the
Securities and the fees of the Trustee (including related fees and expenses of
any counsel to the Trustee); (ii) the preparation, printing or

15



--------------------------------------------------------------------------------



 



reproduction of the Preliminary Memorandum and the Final Memorandum and each
amendment or supplement to either of them; (iii) the printing (or reproduction)
and delivery (including postage, air freight charges and charges for counting
and packaging) of such copies of the Preliminary Memorandum and the Final
Memorandum, and all amendments or supplements to either of them, as may, in each
case, be reasonably requested for use in connection with the offering and sale
of the Securities and the Guarantees; (iv) the preparation, printing,
authentication, issuance and delivery of certificates for the Securities and the
Guarantees; (v) any stamp or transfer taxes in connection with the original
issuance and sale of the Securities and the Guarantees; (vi) the printing (or
reproduction) and delivery of this Agreement, any blue sky memorandum and all
other agreements or documents printed (or reproduced) and delivered in
connection with the offering of the Securities and the Guarantees; (vii) any
registration or qualification of the Securities and the Guarantees for offer and
sale under the securities or blue sky laws of the several states (including
filing fees and the reasonable fees and expenses of counsel for the Initial
Purchasers relating to such registration and qualification); (viii) the
transportation and other expenses incurred by or on behalf of Company
representatives in connection with presentations to prospective purchasers of
the Securities and the Guarantees; (ix) the fees and expenses of the Company’s
accountants and the fees and expenses of counsel (including local and special
counsel) for the Company; (x) all expenses and application fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
and (xi) all other costs and expenses incident to the performance by the
Endeavour Parties of their obligations hereunder.
          (t) The Company will use its reasonable best efforts to cause the
Underlying Securities to be approved for listing on the New York Stock Exchange.
          (u) The Company will comply with any requirements of the UK Listing
Rules or the London Stock Exchange applicable to the Securities or the
Underlying Securities.
          6. Conditions to the Obligations of the Initial Purchasers. The
obligations of the Initial Purchasers to purchase the Firm Securities, the
Guarantees and the Option Securities, as the case may be, shall be subject to
the accuracy of the representations and warranties of the Endeavour Parties
contained herein at the Execution Time and the Closing Date (except to the
extent such representations and warranties expressly relate to a specific
earlier date (in which case such representations and warranties shall be true
and correct as of such specified earlier date)), to the accuracy of the
statements of the Endeavour Parties made in any certificates pursuant to the
provisions hereof, to the performance by the Endeavour Parties of their
obligations hereunder and to the following additional conditions:
          (a) The Company shall have requested and caused Vinson & Elkins LLP,
counsel for the Endeavour Parties, to furnish to the Initial Purchasers its
opinion, dated the Closing Date, and addressed to the Initial Purchasers, to the
effect that:
     (i) assuming (i) the accuracy of the representations and warranties of the
Endeavour Parties and the Initial Purchasers set forth in this Agreement,
(ii) the due performance by the Endeavour Parties and the Initial Purchasers of
the covenants and agreements set forth in this Agreement, (iii) the compliance
by the Initial Purchasers with the offering and transfer procedures and
restrictions

16



--------------------------------------------------------------------------------



 



described in the Offering Memorandum, and (iv) that each of the Initial
Purchasers is an “accredited investor” as defined in Rule 501(a)(1) under the
Securities Act, (a) the offer, sale and delivery of the Securities and the
Guarantees to the Initial Purchasers by the Issuers, (b) the initial resale of
the Securities and the Guarantees by the Initial Purchasers, each in the manner
contemplated by this Agreement and the Disclosure Package and the Final
Memorandum or (c) or the issuance of the Underlying Securities, do not require
registration under the Securities Act, provided, however, that such counsel need
not express any opinion as to any subsequent reoffer or resale of any of the
Securities; and the Indenture does not require qualification under the Trust
Indenture Act;
     (ii) (a) each of Endeavour Operating, Endeavour Energy New Ventures, Inc.,
a Delaware corporation (“Endeavour New Ventures”), END Management Company, a
Delaware corporation (“END Management”), and Endeavour Energy UK is validly
existing in good standing under the laws of the jurisdiction in which it is
chartered or organized, (b) each of the Guarantors has full corporate power and
authority to own or lease its properties, as the case may be, and conduct its
business as described in the Disclosure Package and the Final Memorandum, and
(c) each of the Endeavour Parties is in good standing under the laws of the
jurisdictions set forth on Schedule III;
     (iii) to the knowledge of such counsel, (A) there is no pending or
threatened action, suit or proceeding by or before any court or governmental
agency, authority or body to which the Company or any of its Subsidiaries is a
party or to which any of their respective properties are subject, of a character
required to be disclosed in the Incorporated Documents which is not disclosed in
the Incorporated Documents as required, and (B) there is no contract or other
document of a character required to be described in the Incorporated Documents
or to be filed as an exhibit thereto, which is not described or filed as
required; and the section of the Disclosure Package and the Final Memorandum
entitled “Certain United States Federal Income Tax Consequences for Non-U.S.
Holders of the Notes,” insofar as it purports to constitute a summary of United
States federal tax law and regulations or legal conclusions with respect
thereto, constitutes an accurate summary of the matters described therein in all
material respects, subject to the assumptions and qualifications set forth
therein; and the statements contained or incorporated by reference in the
Disclosure Package and the Final Memorandum under the captions,
“Business—Environmental Matters and Regulation” and “Business—Regulations,”
insofar as they refer to statements of law or legal conclusions, accurately
describe, in all material respects, the statutes and regulations addressed
thereby;
     (iv) the statements in the Disclosure Package and the Final Memorandum
under the captions “Description of the Notes” and “Description of Other
Indebtedness,” insofar as they purport to constitute summaries of the documents,
including the Securities and the Guarantees described therein, are accurate in
all material respects;

17



--------------------------------------------------------------------------------



 



     (v) none of the Endeavour Parties is and, after giving effect to the
offering and sale of the Securities and the Guarantees and the application of
the proceeds therefrom as described in the Disclosure Package and the Final
Memorandum, will be, an “investment company” as defined in the Investment
Company Act;
     (vi) no consent, approval, authorization, filing with or order of any court
or governmental agency or body is required in connection with the transactions
contemplated herein or in the Indenture, except such as may be required under
the Securities Act, the Trust Indenture Act or the blue sky laws of any
jurisdiction in connection with the purchase and distribution of the Securities
and the Guarantees by the Initial Purchasers in the manner contemplated in this
Agreement, the Disclosure Package and the Final Memorandum, such other approvals
(specified in such opinion) as have been obtained;
     (vii) none of the execution and delivery of the Indenture or this
Agreement, the issuance and sale of the Securities and the Guarantees, nor the
consummation of any other of the transactions contemplated herein or therein,
including the issuance of the Common Stock upon conversion of the Securities,
nor the fulfillment of the terms hereof or thereof will conflict with, or result
in a breach, or violation of, any of the terms or provisions of, or constitute a
default under (A), or result in the creation or imposition of any lien, charge
or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument filed or incorporated by reference as an exhibit to the
Incorporated Documents (such documents collectively, the “Applicable
Contracts”), (B) any federal or Texas state law, regulation or rule, the
Delaware General Corporation Law, regulation or rule or, to our knowledge and
without having investigated governmental records or court dockets, any decree,
judgment or order applicable to the Company or its Subsidiaries or (C) the
organizational documents of the Guarantors or Endeavour Energy UK, except, in
the case of clauses (A) and (B) above, for any such conflict, breach, violation,
default, lien, charge or encumbrance that would not, individually or in the
aggregate, have a Material Adverse Effect. With respect to clause (B) above,
such counsel need express no opinion as to the application of any state
securities or blue sky laws or federal or state antifraud laws, rules or
regulations;
     (viii) this Agreement has been duly executed and delivered by the Company
and duly authorized, executed and delivered by each of the Guarantors;
     (ix) the Indenture has been duly executed and delivered by the Company and
duly authorized, executed and delivered by each of the Guarantors, and assuming
due authorization by the Company and due authorization, execution and delivery
thereof by the Trustee, constitutes a legal, valid and binding instrument
enforceable against each of the Endeavour Parties in accordance with its terms
(subject to the Enforceability Exceptions);

18



--------------------------------------------------------------------------------



 



     (x) the Securities, when executed and authenticated in accordance with the
provisions of the Indenture and delivered to and paid for by the Initial
Purchasers under this Agreement, will constitute legal, valid and binding
obligations, enforceable against the Company in accordance with their terms
(subject to the Enforceability Exceptions), and will be entitled to the benefits
of the Indenture;
     (xi) the Guarantees have been duly authorized by each of the Guarantors
and, when each global certificate representing the Securities has been duly
executed, authenticated, issued and delivered as provided in the Indenture and
paid for as provided in this Agreement, the Guarantees will be valid and legally
binding obligations of each of the Guarantors, enforceable against each of the
Guarantors in accordance with their terms (subject to the Enforceability
Exceptions), and will be entitled to the benefits of the Indenture;
     In addition, such counsel shall state that they have participated in
conferences with officers and other representatives of the Company, the
independent public accountants of the Company, the independent reserve
engineers, the Initial Purchasers and counsel for the Initial Purchasers, at
which the contents of the Disclosure Package and the Final Memorandum and
related matters were discussed, and although such counsel has not independently
verified, is not passing upon, and is not assuming any responsibility for the
accuracy, completeness or fairness of the statements contained in, the
Disclosure Package and the Final Memorandum (except as specifically described in
the opinions in paragraph (iii) and (iv) of the foregoing opinion), based on the
foregoing no facts have come to the attention of such counsel that lead such
counsel to believe that:

  1.   the Disclosure Package, as of the Execution Time, included an untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or     2.   the Final Memorandum, as of
its date and on the Closing Date, included or includes an untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

it being understood that such counsel expresses no statement or belief with
respect to (i) the financial statements and related schedules, including the
notes thereto and independent registered public accountants’ reports thereon,
included or incorporated by reference in the Disclosure Package or the Final
Memorandum, (ii) any other financial data or accounting data, information
pertaining to oil and natural gas reserves and future net revenues data or
statistical information derived from financial information included or
incorporated by reference in or omitted from the Disclosure Package or the Final
Memorandum, or (iii) representations and warranties and other statements of fact
included in the exhibits to the Incorporated Documents.

19



--------------------------------------------------------------------------------



 



     Such counsel need not express any opinion as to the enforceability of any
provisions relating to: (a) any failure to comply with requirements concerning
notices, relating to delay or omission to enforce rights or remedies or
purporting to waive or affect rights, claims, defenses or other benefits to the
extent that any of the same cannot be waived or so affected under applicable
law; (b) indemnities or exculpation from liability to the extent prohibited by
federal or state laws and the public policies underlying those laws or that
might require indemnification for, or exculpation from liability on account of,
gross negligence, willful misconduct, unlawful acts, fraud or illegality of an
indemnified or exculpated party; (c) requirements that all amendments, waivers
and terminations be in writing or the disregard of any course of dealing between
the parties; (d) default interest, liquidated damages and other penalty
provisions; (e) the avoidance of the effect of any fraudulent transfer,
fraudulent conveyance laws or similar provisions of applicable law by limiting
the amount of the Guarantor’s obligation under the Indenture or the Guarantees;
or (f) applicable bankruptcy, insolvency, moratorium, fraudulent transfer or
similar laws affecting the enforcement of creditors’ rights generally and
equitable principals and implied covenants of good faith and fair dealing
relating to enforceability (clauses (a) through (f) collectively, the
“Enforceability Exceptions”);
In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the States of New York or
Texas, the laws of the United Kingdom, the Delaware General Corporation Law the
federal laws of the United States, to the extent they deem proper and specified
in such opinion, upon the opinion of other counsel of good standing whom they
believe to be reliable and who are satisfactory to counsel for the Initial
Purchasers and (B) as to matters of fact, to the extent they deem proper, on
certificates of responsible officers of the Endeavour Parties and public
officials. References to the Final Memorandum in this paragraph (b) shall also
include any supplements thereto at the Closing Date. In the case of opinion
points (ii) and (vii)(C), in each case solely with respect to Endeavour Energy
UK, such counsel may limit its opinions to the laws of the United Kingdom. With
respect to each other opinion, such counsel may limit its opinions to the laws
of the States of New York and Texas, Delaware General Corporation Law and the
federal laws of the United States, to the extent specifically referred to
herein.
          (b) The Initial Purchasers shall have received the opinion of Woodburn
and Wedge, opining as to the law of Nevada, addressed to the Initial Purchasers
and dated the Closing Date, to the effect that:
     (i) the Company’s authorized equity capitalization is as set forth in the
Disclosure Package and the Final Memorandum; the capital stock of the Company
conforms to the description thereof incorporated by reference in the Disclosure
Package and the Final Memorandum; the Underlying Securities reserved for
issuance upon conversion of the Securities have been duly authorized and
reserved and, when issued upon conversion of the Securities in accordance with
the terms of the Securities, will be validly issued, fully paid and
non-assessable

20



--------------------------------------------------------------------------------



 



and the issuance of the Underlying Securities will not be subject to any
preemptive or other rights to subscribe for the Securities or the Underlying
Securities and, to such counsel’s knowledge, except as set forth in the
Disclosure Package and the Final Memorandum, no options, warrants or other
rights to purchase, agreements or other obligations to issue, or rights to
convert any obligations into or exchange any securities for, shares of capital
stock of or ownership interests in the Company are outstanding;
     (ii) the Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Nevada, with the
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Disclosure
Package and the Final Memorandum;
     (iii) each of this Agreement and the Indenture has been duly authorized,
executed and delivered by the Company;
     (iv) the Securities have been duly authorized by the Company;
     (v) no consent, approval, authorization, filing with or order of any Nevada
court or Nevada governmental agency or body is required in connection with the
transactions contemplated herein or in the Indenture, except such as may be
required under the blue sky laws of any jurisdiction in connection with the
purchase and distribution of the Securities and the Guarantees by the Initial
Purchasers in the manner contemplated in this Agreement, the Disclosure Package
and the Final Memorandum (as to which Woodburn and Wedge shall not offer any
opinion) and such other approvals as have been obtained; and
     (vi) none of the execution and delivery of the Indenture or this Agreement,
the issuance and sale of the Securities and the Guarantees, nor the consummation
of any other of the transactions contemplated herein or in the Indenture, nor
the fulfillment of the terms hereof or thereof will conflict with, result in a
breach or violation of, or imposition of any lien, charge or encumbrance upon
any property or assets of the Company pursuant to, (i) the organizational
documents of the Company or (ii) any Nevada statute, law, rule, regulation, or
to the knowledge of Woodburn and Wedge, any judgment, order or decree applicable
to the Company of any Nevada court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any of its properties.
In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the State of Nevada, to the
extent they deem proper and specified in such opinion, upon the opinion of other
counsel of good standing whom they believe to be reliable and who are
satisfactory to counsel for the Initial Purchasers and (B) as to matters of
fact, to the extent they deem proper, on certificates of responsible officers of
the Company and public officials. References to the Disclosure Package and Final

21



--------------------------------------------------------------------------------



 



Memorandum in this paragraph (b) shall also include any amendments or
supplements thereto at the Closing Date. Additionally, the opinions expressed by
such counsel may be limited to the laws of the State of Nevada.
          (c) The Initial Purchasers shall have received from Baker Botts
L.L.P., counsel for the Initial Purchasers, such opinion or opinions, dated the
Closing Date and addressed to the Initial Purchasers, with respect to the
issuance and sale of the Securities and the Guarantees, the Indenture, the
Disclosure Package, the Final Memorandum (as amended or supplemented at the
Closing Date) and other related matters as the Initial Purchasers may reasonably
require, and the Company shall have furnished to such counsel such documents as
they reasonably request for the purpose of enabling them to pass upon such
matters.
          (d) The Company shall have furnished to the Initial Purchasers
certificates of each of the Endeavour Parties, signed by (x) the Chairman of the
Board or the President and (y) the principal financial or accounting officer of
each of the Endeavour Parties, dated the Closing Date, to the effect that the
signers of such certificate have carefully examined the Disclosure Package and
the Final Memorandum and any supplements or amendments thereto, as well as each
electronic road show used in connection with the offering of the Securities, and
this Agreement and that:
     (i) the representations and warranties of the Endeavour Parties in this
Agreement are true and correct on and as of the Closing Date with the same
effect as if made on the Closing Date (except to the extent such representations
and warranties expressly relate to a specific earlier date (in which case such
representations and warranties shall be true and correct as of such specified
earlier date)), and the Endeavour Parties have complied with all the agreements
and satisfied all the conditions on their part to be performed or satisfied
hereunder at or prior to the Closing Date; and
     (ii) since the date of the most recent financial statements included in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto), there has been no Material Adverse Effect, except as set
forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto);
          (e) At the Execution Time and at the Closing Date, the Company shall
have requested and caused KPMG LLP to furnish to the Initial Purchasers letters,
dated respectively as of the Execution Time and as of the Closing Date, in form
and substance reasonably satisfactory to the Initial Purchasers and confirming
that they are independent accountants within the meaning of the Exchange Act and
the applicable published rules and regulations thereunder and stating in effect
that:
     (i) in their opinion, the audited financial statements and financial
statement schedules included in the Preliminary Memorandum and the Final
Memorandum and reported on by them comply as to form with the applicable
accounting requirements of Regulation S-X;

22



--------------------------------------------------------------------------------



 



     (ii) on the basis of a reading of the latest unaudited financial statements
made available by the Company and its Subsidiaries; their limited review in
accordance with the standards established under Statement on Auditing Standards
No. 100 of the unaudited interim financial information included or incorporated
by reference in the Preliminary Memorandum or Final Memorandum for the three
month period ended March 31, 2011 and as at March 31, 2011; carrying out certain
specified procedures (but not an examination in accordance with generally
accepted auditing standards) which would not necessarily reveal matters of
significance with respect to the comments set forth in such letter; a reading of
the minutes of the meetings of the shareholders, directors and committees of the
Company and the Subsidiaries; and inquiries of certain officials of the Company
who have responsibility for financial and accounting matters of the Company and
its Subsidiaries as to transactions and events subsequent to December 31, 2010,
nothing came to their attention which caused them to believe that:

  (A)   any unaudited financial statements included in the Preliminary
Memorandum or the Final Memorandum do not comply as to form with the applicable
accounting requirements of Regulation S-X or are not in conformity with
generally accepted accounting principles applied on a basis substantially
consistent with that of the audited financial statements included in the
Preliminary Memorandum and the Final Memorandum;     (B)   with respect to the
period subsequent to March 31, 2011, there were any changes, at a specified date
not more than five days prior to the date of the letter, in the long-term debt
of the Company and its Subsidiaries or Common Stock of the Company or changes in
the stockholders’ equity or net assets and liabilities of the Company as
compared with the amounts shown on the March 31, 2011 consolidated balance sheet
included or incorporated by reference in the Preliminary Memorandum and the
Final Memorandum, or for the period from April 1, 2011 to such specified date
there were any decreases, as compared with the corresponding period in the
preceding year in consolidated revenues or net income (in total or per share
amounts) of the Company and its Subsidiaries, except in all instances for
changes or decreases set forth in such letter, in which case the letter shall be
accompanied by an explanation by the Company as to the significance thereof
unless said explanation is not deemed necessary by the Initial Purchasers;

     (iii) they have performed certain other specified procedures as a result of
which they determined that certain information of an accounting, financial or

23



--------------------------------------------------------------------------------



 



statistical nature (which is limited to accounting, financial or statistical
information derived from the general accounting records of the Company and its
Subsidiaries) set forth or incorporated by reference in the Preliminary
Memorandum and the Final Memorandum agrees with the accounting records of the
Company and its Subsidiaries, excluding any questions of legal interpretation.
          (f) Subsequent to the Execution Time or, if earlier, the dates as of
which information is given in the Disclosure Package (exclusive of any amendment
or supplement thereto) and the Final Memorandum (exclusive of any amendment or
supplement thereto), there shall not have been (i) any change or decrease
specified in the letter or letters referred to in paragraph (e) of this Section
6; or (ii) any Material Adverse Effect, the effect of which, in any case
referred to in clause (i) or (ii) above, is, in the sole judgment of the Initial
Purchasers, so material and adverse as to make it impractical or inadvisable to
proceed with the offering or delivery of the Securities as contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).
          (g) Subsequent to the Execution Time, there shall not have been any
decrease in the rating of any of the Company’s debt securities by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 3(a)(2) under the Exchange Act) or any notice given of any intended or
potential decrease in any such rating or of a possible change in any such rating
that does not indicate the direction of the possible change.
          (h) Netherland, Sewell & Associates, Inc. shall have delivered to you
at the Closing Date, a letter in form and substance reasonably satisfactory to
you, stating, as of the date hereof and as of the Closing Date the conclusions
and findings of such firm with respect to the oil and gas reserves of the
Company and its Subsidiaries.
          (i) The Endeavour Parties shall have executed and delivered the
Indenture, in form and substance reasonably satisfactory to the Initial
Purchasers, and the Initial Purchasers shall have received executed copies
thereof.
          (j) The Securities shall be eligible for clearance and settlement
through DTC.
          (k) Prior to the Execution Time, the Company shall have furnished to
the Initial Purchasers a letter substantially in the form of Exhibit A hereto
from each officer and director of the Company addressed to the Initial
Purchasers.
          (l) Prior to the Closing Date, the Company shall have furnished to the
Initial Purchasers such further information, certificates and documents as the
Initial Purchasers may reasonably request.
          If any of the conditions specified in this Section 6 shall not have
been fulfilled when and as provided in this Agreement, or if any of the opinions
and certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Initial Purchasers and
counsel for the Initial Purchasers, this Agreement and all obligations of the
Initial Purchasers hereunder may be canceled at, or at any time prior to, the
Closing Date by the Initial Purchasers. Notice of such cancellation shall be
given to the Company in writing or by telephone or facsimile confirmed in
writing.

24



--------------------------------------------------------------------------------



 



          The documents required to be delivered by this Section 6 will be
delivered at the office of counsel for the Initial Purchasers, at One Shell
Plaza, 910 Louisiana, Houston, Texas 77002 at 9:00 a.m., Houston time, on the
Closing Date.
          7. Reimbursement of Expenses. If the sale of the Securities and the
Guarantees provided for herein is not consummated because any condition to the
obligations of the Initial Purchasers set forth in Section 6 hereof is not
satisfied, because of any termination pursuant to Section 10 hereof or because
of any refusal, inability or failure on the part of the Company to perform any
agreement herein or comply with any provision hereof other than by reason of a
default by any of the Initial Purchasers, the Company will reimburse the Initial
Purchasers severally on demand for all expenses (including reasonable fees and
disbursements of counsel) that shall have been incurred by them in connection
with the proposed purchase and sale of the Securities and the Guarantees.
          8. Indemnification and Contribution. (a) Each of the Endeavour
Parties, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, the directors, officers, employees, Affiliates and agents of
each Initial Purchaser and each person who controls any Initial Purchaser within
the meaning of either the Act or the Exchange Act against any and all losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject under the Act, the Exchange Act or other U.S. federal or
state statutory law or regulation, at common law or otherwise, insofar as such
losses, claims, damages or liabilities or actions in respect thereof arise out
of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Memorandum, the Disclosure Package,
the Final Memorandum, any Issuer Written Information or any other written
information used by or on behalf of the Endeavour Parties in connection with the
offer or sale of the Securities and the Guarantees (including, without
limitation, any road show used in connection with the offer or sale of the
Securities and the Guarantees), or in any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and agrees to reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Endeavour Parties will not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made in the Preliminary
Memorandum, the Disclosure Package, the Final Memorandum or such other written
information, or in any amendment thereof or supplement thereto, in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of any Initial Purchaser specifically for inclusion therein. This
indemnity agreement will be in addition to any liability that the Endeavour
Parties may otherwise have.
          (b) Each Initial Purchaser severally, and not jointly, agrees to
indemnify and hold harmless the Endeavour Parties, each of their directors, each
of their officers, and each person who controls the Endeavour Parties within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity to each Initial Purchaser, but only with reference to
written information relating to such Initial Purchaser furnished to the Company
by or on behalf of such Initial Purchaser specifically for inclusion in the
Preliminary Memorandum, the

25



--------------------------------------------------------------------------------



 



Disclosure Package or the Final Memorandum (or in any amendment or supplement
thereto). This indemnity agreement will be in addition to any liability that any
Initial Purchaser may otherwise have. The Company acknowledges that (i) the
statements set forth in the last paragraph of the cover page regarding delivery
of the Securities and (ii) under the heading “Plan of Distribution,” (A) the
sentences related to concessions, and (B) the sentences related to
stabilization, syndicate covering transactions and penalty bids in the
Preliminary Memorandum and the Final Memorandum constitute the only information
furnished in writing by or on behalf of the Initial Purchasers for inclusion in
the Preliminary Memorandum, the Disclosure Package or the Final Memorandum or in
any amendment or supplement thereto.
          (c) Promptly after receipt by an indemnified party under this
Section 8 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 8, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under paragraph (a) or (b) above unless
and to the extent it did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above. The indemnifying party shall
be entitled to appoint counsel of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel,
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be satisfactory to the indemnified
party. Notwithstanding the indemnifying party’s election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party in writing to employ separate counsel at
the expense of the indemnifying party. An indemnifying party will not, without
the prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding.
          (d) In the event that the indemnity provided in paragraph (a) or
(b) of this Section 8 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, the Endeavour Parties and the Initial
Purchasers severally agree to contribute to the aggregate losses, claims,
damages and liabilities (including legal or other expenses reasonably incurred
in

26



--------------------------------------------------------------------------------



 



connection with investigating or defending any loss, claim, damage, liability or
action) (collectively “Losses”) to which any of the Endeavour Parties and one or
more of the Initial Purchasers may be subject in such proportion as is
appropriate to reflect the relative benefits received by the Endeavour Parties
on the one hand and by the Initial Purchasers on the other from the offering of
the Securities; provided, however, that in no case shall any Initial Purchaser
be responsible for any amount in excess of the purchase discount or commission
applicable to the Securities purchased by such Initial Purchaser hereunder. If
the allocation provided by the immediately preceding sentence is unavailable for
any reason, the Endeavour Parties and the Initial Purchasers severally shall
contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Endeavour Parties on the
one hand and the Initial Purchasers on the other in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations. Benefits received by the Endeavour Parties
shall be deemed to be equal to the total net proceeds from the offering (before
deducting expenses) received by the Company, and benefits received by the
Initial Purchasers shall be deemed to be equal to the total purchase discounts
and commissions. Relative fault shall be determined by reference to, among other
things, whether any untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
provided by the Company on the one hand or the Initial Purchasers on the other,
the intent of the parties and their relative knowledge, access to information
and opportunity to correct or prevent such untrue statement or omission. The
Endeavour Parties and the Initial Purchasers agree that it would not be just and
equitable if contribution were determined by pro rata allocation or any other
method of allocation that does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 8,
each person who controls an Initial Purchaser within the meaning of either the
Act or the Exchange Act and each director, officer, employee, Affiliate and
agent of an Initial Purchaser shall have the same rights to contribution as such
Initial Purchaser, and each person who controls any of the Endeavour Parties
within the meaning of either the Act or the Exchange Act and each officer and
director of the Endeavour Parties shall have the same rights to contribution as
the Endeavour Parties, subject in each case to the applicable terms and
conditions of this paragraph (d).
          9. Default by an Initial Purchaser. If any one or more Initial
Purchasers shall fail to purchase and pay for any of the Securities agreed to be
purchased by such Initial Purchaser hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Initial Purchasers shall be obligated severally to take
up and pay for (in the respective proportions which the principal amount of
Securities set forth opposite their names in Schedule I hereto bears to the
aggregate principal amount of Securities set forth opposite the names of all the
remaining Initial Purchasers) the Securities which the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase; provided,
however, that in the event that the aggregate principal amount of Securities
which the defaulting Initial Purchaser or Initial Purchasers agreed but failed
to purchase shall exceed 10% of the aggregate principal amount of Securities set
forth in Schedule I hereto, the remaining Initial Purchasers shall have the
right to purchase all, but shall not be under any obligation to purchase any, of
the Securities, and if such nondefaulting Initial Purchasers do not purchase all
the Securities, this Agreement will terminate without liability to any
nondefaulting Initial

27



--------------------------------------------------------------------------------



 



Purchaser or any of the Endeavour Parties. In the event of a default by any
Initial Purchaser as set forth in this Section 9, the Closing Date shall be
postponed for such period, not exceeding five Business Days, as the Initial
Purchasers shall determine in order that the required changes in the Final
Memorandum or in any other documents or arrangements may be effected. Nothing
contained in this Agreement shall relieve any defaulting Initial Purchaser of
its liability, if any, to the Endeavour Parties or any nondefaulting Initial
Purchaser for damages occasioned by its default hereunder.
          10. Termination. This Agreement shall be subject to termination in the
absolute discretion of the Initial Purchasers, by notice given to the Company
prior to delivery of and payment for the Securities, if at any time prior to
such time (i) trading in the Company’s Common Stock shall have been suspended by
the Commission or the New York Stock Exchange or trading in securities generally
on the New York Stock Exchange shall have been suspended or limited or minimum
prices shall have been established on such exchange, (ii) a banking moratorium
shall have been declared either by U.S. federal or New York State authorities;
or (iii) there shall have occurred any outbreak or escalation of hostilities,
declaration by the United States of a national emergency or war or other
calamity or crisis the effect of which on financial markets is such as to make
it, in the sole judgment of the Initial Purchasers, impractical or inadvisable
to proceed with the offering or delivery of the Securities as contemplated in
the Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).
          11. Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of the
Endeavour Parties or their officers and of the Initial Purchasers set forth in
or made pursuant to this Agreement will remain in full force and effect,
regardless of any investigation made by or on behalf of the Initial Purchasers
or the Endeavour Parties or any of the indemnified persons referred to in
Section 8 hereof, and will survive delivery of and payment for the Securities.
The provisions of Sections 7 and 8 hereof shall survive the termination or
cancellation of this Agreement.
          12. Notices. All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Initial Purchasers, will be
mailed, delivered or telefaxed to the Citigroup General Counsel (fax no.:
(212) 816-7912) and confirmed to Citigroup at 388 Greenwich Street, New York,
New York 10013, Attention: General Counsel; or, if sent to any of the Endeavour
Parties, will be mailed, delivered or telefaxed to J. Michael Kirksey (fax no.:
(813) 307-8794) and confirmed to it at 1001 Fannin Street, Suite 1600, Houston,
Texas 77002, Attention: Chief Financial Officer.
          13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
indemnified persons referred to in Section 8 hereof and their respective
successors, and no other person will have any right or obligation hereunder.
          14. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Endeavour Parties and the
Initial Purchasers, or any of them, with respect to the subject matter hereof.

28



--------------------------------------------------------------------------------



 



          15. Applicable Law. This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed within the State of New York.
          16. Jurisdiction. Each of the Endeavour Parties hereby agrees that any
suit, action or proceeding against the Endeavour Parties brought by any Initial
Purchaser, the directors, officers, employees and agents of any Initial
Purchaser, or by any person who controls any Initial Purchaser, arising out of
or based upon this Agreement or the transactions contemplated hereby may be
instituted in any State or U.S. federal court in The City of New York and County
of New York, and waives any objection which it may now or hereafter have to the
laying of venue of any such proceeding, and irrevocably submits to the
non-exclusive jurisdiction of such courts in any suit, action or proceeding.
          17. Waiver of Jury Trial. Each of the Endeavour Parties hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.
          18. No Fiduciary Duty. Each of the Endeavour Parties hereby
acknowledges that (a) the purchase and sale of the Securities pursuant to this
Agreement is an arm’s-length commercial transaction between the Endeavour
Parties, on the one hand, and the Initial Purchasers and any Affiliate through
which it may be acting, on the other, (b) the Initial Purchasers are acting as
principal and not as an agent or fiduciary of the Endeavour Parties and (c) the
Company’s engagement of the Initial Purchasers in connection with the offering
and the process leading up to the offering is as independent contractors and not
in any other capacity. Furthermore, each of the Endeavour Parties agrees that it
is solely responsible for making its own judgments in connection with the
offering (irrespective of whether any of the Initial Purchasers has advised or
is currently advising any of the Endeavour Parties on related or other matters).
Each of the Endeavour Parties agrees that they will not claim that the Initial
Purchasers have rendered advisory services of any nature or respect, or owe an
agency, fiduciary or similar duty to the Endeavour Parties, in connection with
such transaction or the process leading thereto.
          19. Waiver of Tax Confidentiality. Notwithstanding anything herein to
the contrary, purchasers of the Securities (and each employee, representative or
other agent of a purchaser) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of any
transaction contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to the purchasers of the
Securities relating to such U.S. tax treatment and U.S tax structure, other than
any information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.
          20. Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.
          21. Headings. The section headings used herein are for convenience
only and shall not affect the construction hereof.

29



--------------------------------------------------------------------------------



 



          22. Definitions. The terms that follow, when used in this Agreement,
shall have the meanings indicated.
          “Act” shall mean the Securities Act of 1933, as amended, and the rules
and regulations of the Commission promulgated thereunder.
          “Affiliate” shall have the meaning specified in Rule 501(b) of
Regulation D.
          “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in The City of New York or Houston,
Texas.
          “Citigroup” shall mean Citigroup Global Markets Inc.
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Commission” shall mean the Securities and Exchange Commission.
          “Disclosure Package” shall mean (i) the Preliminary Memorandum, as
amended or supplemented at the Execution Time, (ii) the final term sheet
prepared pursuant to Section 5(b) hereto and in the form attached as Schedule II
hereto and (iii) any Issuer Written Information.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “Execution Time” shall mean 6:30, New York City time, on July 18,
2011.
          “Investment Company Act” shall mean the Investment Company Act of
1940, as amended, and the rules and regulations of the Commission promulgated
thereunder.
          “Issuer Written Information” shall mean any writings in addition to
the Preliminary Memorandum that the parties expressly agree in writing to treat
as part of the Disclosure Package.
          “Regulation D” shall mean Regulation D under the Act.
          “Regulation S-X” shall mean Regulation S-X under the Act.
          “Subsidiaries” shall mean the subsidiaries of the Company set forth on
Exhibit 21.1 to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2010.
          “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.

30



--------------------------------------------------------------------------------



 



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the several Initial Purchasers.

                  Very truly yours,    
 
                ENDEAVOUR INTERNATIONAL CORPORATION
 
           
 
  By:
Name:   /s/ J. Michael Kirksey
 
J. Michael Kirksey    
 
  Title:   Executive Vice President and Chief Financial Officer    
 
                ENDEAVOUR OPERATING CORPORATION    
 
           
 
  By:
Name:   /s/ J. Michael Kirksey
 
J. Michael Kirksey    
 
  Title:   Executive Vice President and Chief Financial Officer    
 
                ENDEAVOUR ENERGY NEW VENTURES, INC.    
 
           
 
  By:
Name:   /s/ J. Michael Kirksey
 
J. Michael Kirksey    
 
  Title:   Executive Vice President and Chief Financial Officer    
 
                END MANAGEMENT COMPANY    
 
           
 
  By:
Name:   /s/ J. Michael Kirksey
 
J. Michael Kirksey    
 
  Title:   Executive Vice President and Chief Financial Officer    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.

          CITIGROUP GLOBAL MARKETS INC.    
 
       
By:
  /s/ Jerry Schretter
 
Name: Jerry Schretter    
 
  Title: Managing Director    
 
        MORGAN STANLEY & CO. LLC    
 
       
By:
  /s/ Kevin Bonebrake
 
Name: Kevin Bonebrake    
 
  Title: Executive Director    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I

              Principal       Amount of       Firm Securities   Initial
Purchasers   to be Purchased  
Citigroup Global Markets Inc.
  $ 72,000,000    
Morgan Stanley & Co. LLC
    48,000,000  
Total
  $ 120,000,000  
 
     

Schedule I

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Endeavour International Corporation
5.50% Convertible Senior Notes due 2016
July 18, 2011
Pricing Supplement dated July 18, 2011 to the Preliminary Offering Memorandum
dated July 18, 2011 of Endeavour International Corporation This Pricing
Supplement is qualified in its entirety by reference to the Preliminary Offering
Memorandum. The information in this Pricing Supplement supplements the
Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum. Capitalized terms used in
this Pricing Supplement but not defined herein have the meanings given to them
in the Preliminary Offering Memorandum.

     
Issuer:
  Endeavour International Corporation (the “Company”)
 
   
Ticker/Exchange:
  END / New York Stock Exchange; ENDV / London Stock Exchange
 
   
Guarantees:
  Certain existing and future material domestic subsidiaries of the Company that
guarantee any other indebtedness of the Company or a guarantor in excess of a de
minimis amount
 
   
Security Description:
  5.50% Convertible Senior Notes due 2016
 
   
Aggregate Principal Amount Offered:
  $120,000,000, and up to an additional $15,000,000 if the initial purchasers
exercise their option to purchase additional notes
 
   
Maturity:
  July 15, 2016
 
   
Interest Rate:
  5.50%
 
   
Offering Price:
  100%
 
   
Gross Proceeds:
  $120,000,000
 
   
Interest Payment Dates:
  January 15 and July 15, beginning January 15, 2012
 
   
Record Dates:
  January 1 and July 1 of each year
 
   
Last Sale Price
  $14.24 per share of the Company’s common stock, the last reported sale price
of the Company’s common stock on the New York Stock Exchange on July 18, 2011
 
   
Initial Conversion Price:
  Approximately $18.51
 
   
Initial Conversion Rate:
  54.0190 shares of common stock per $1,000 principal amount of notes (subject
to adjustment)  
Fundamental Change:
  If the Company undergoes a “fundamental change,” holders will have the option
to require the Company to purchase all or any portion of their notes. The
fundamental change purchase price will

Schedule II

 



--------------------------------------------------------------------------------



 



     
 
  be 100% of the principal amount of the notes to be purchased plus any accrued
and unpaid interest to but excluding the fundamental change purchase date.
 
   
Make-Whole Fundamental Change:
  If the Company undergoes a “make-whole fundamental change,” holders will have
the option to convert their notes into common shares at the conversion rate plus
an additional number of shares as set forth below to be received per $1,000
principal amount of notes:

                                                      Effective                
                                    Date   14.24   16.00   18.00   20.00   25.00
  30.00   35.00   40.00   45.00   50.00   60.00   75.00   100.00
7/22/2011
  6.2056   3.4491   0.7281   .7845   .8587   .3170   .4091   .8249   .4210  
.1259   .7216   .3522   .0047
7/15/2012
  6.2056   3.1576   0.2863   .2688   .3179   .8316   .9901   .4645   .1088  
.8522   .5034   .1849   .8830
7/15/2013
  6.2056   2.6514     .5921   .4936   .5508   .1702   .4355   .9973   .7091  
.5042   .2271   .9720   .7267
7/15/2014
  6.2056   1.8193     .5047   .3146   .4628   .2854   .7253   .4154   .2186  
.0796   .8891   .7086   .5311
7/15/2015
  6.2056   0.4405     .6975   .4076   .8967   .1485   .8752   .7384   .6494  
.5826   .4849   .3879   .2909
7/15/2016
  6.2056     .4810     .5366   .0000   .0000   .0000   .0000   .0000   .0000  
.0000   .0000   .0000   .0000

     The exact share prices and effective dates may not be set forth in the
table above, in which case the following shall apply:

  •   If the share price is between two share prices in the table or the
effective date is between two effective dates in the table, the number of
additional shares by which the conversion rate will be increased will be
determined by a straight-line interpolation between the number of additional
shares set forth for the higher and lower share prices and the earlier and later
effective dates, as applicable, based on a 365-day year;     •   If the share
price is greater than $100.00 per share (subject to adjustment in the same
manner as the share prices set forth in the column headings in the table above),
no additional shares will be added to the conversion rate; and     •   If the
share price is less than $14.24 per share (subject to adjustment in the same
manner as the share prices set forth in the column headings in the table above),
no additional shares will be added to the conversion rate.

     Notwithstanding the foregoing, in no event will the total number of shares
of our common stock issuable upon conversion of the notes exceed 70.2246 shares
of our common stock per $1,000 principal amount of notes, subject to adjustments
in the same manner as the conversion rate as set forth above under “— Conversion
Rate Adjustments.”
Schedule II

 



--------------------------------------------------------------------------------



 



     
Trade Date:
  July 19, 2011  
Settlement Date:
  July 22, 2011 (T+3)  
Distribution:
  Rule 144A  
CUSIP/ISIN Numbers:
  Rule 144A: 29257M AD2/US29257MAD20  
Initial Purchasers:
  Citigroup Global Markets Inc. Morgan Stanley & Co. LLC

Revised Capitalization Disclosure
“Capitalization” on page 42 of the Preliminary Offering Memorandum is revised as
follows:
     The following table sets forth our capitalization and cash, cash
equivalents and restricted cash at March 31, 2011 on:

  •   an actual basis;

  •   an as adjusted basis to give effect to (i) the redemption of all
$81.25 million of our 2012 Convertible Notes on April 20, 2011 and (ii) the
Senior Term Loan Amendment including our incremental borrowing thereunder; and

  •   an as further adjusted basis to give effect to our application of the
estimated net proceeds from this offering (assuming no exercise of the initial
purchasers’ over-allotment option) in the manner described in “Use of Proceeds.”

     This table should be read in conjunction with “Use of Proceeds” and
“Description of Other Indebtedness,” included elsewhere in this offering
memorandum, and with “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” in our Annual Report on Form 10-K for the
year ended December 31, 2010 and our Quarterly Report on Form 10-Q for the
quarterly period ended March 31, 2011 and our unaudited consolidated financial
statements and the accompanying notes incorporated by reference in this offering
memorandum.

                              As of March 31, 2011                       As
Further       Actual     As Adjusted     Adjusted       (In thousands)  
Cash, cash equivalents and restricted cash(1)
  $ 185,218     $ 174,052     $ 179,552  
 
                 
 
                       
Long-term debt(2):
                       
6.0% convertible senior notes due 2012
  $ 81,250     $ —     $ —  
11.5% convertible bonds due 2016
    57,426       57,426       57,426  
12.0% subordinated notes due 2014
    46,388       46,388       46,388  
15.0% senior term loan due 2013
    162,181       237,181       237,181  
Debt discount(3)
    (2,743 )     (2,743 )     (2,743 )
New convertible senior notes due 2016
    —       —       120,000  
 
                 
Total long-term debt
  $ 344,502     $ 338,252     $ 458,252  
 
                 
 
                       
Series C convertible preferred stock ($45,000 liquidation preference)(4)
  $ 53,152     $ 53,152     $ 53,152  
 
                       
Stockholders’ equity:
                       
Series B preferred stock ($3,312 liquidation preference)
  $ —     $ —     $ —  
Common stock (36,668 shares issued and outstanding, actual, as adjusted and as
further adjusted)
    37       37       37  

Schedule II

 



--------------------------------------------------------------------------------



 



                              As of March 31, 2011                       As
Further       Actual     As Adjusted     Adjusted       (In thousands)  
Additional paid-in capital
    406,124       406,124       406,124  
Treasury stock, at cost (72 shares actual, as adjusted and as further adjusted)
    (587 )     (587 )     (587 )
Accumulated deficit
    (140,816 )     (141,218 )     (141,218 )
 
                 
Total stockholders’ equity
  $ 264,758     $ 264,356     $ 264,356  
 
                 
 
                       
Total capitalization
  $ 662,412     $ 655,760     $ 775,760  
 
                 

 

(1)   Includes $33.1 million of restricted cash.   (2)   Includes approximately
$100.4 million of current maturities.   (3)   The debt discount represents the
difference between the fair value and the book value of the 11.5% Convertible
Bonds upon the March 2011 amendment and is being amortized over the life of the
bonds.   (4)   Includes approximately $8.2 million of net non-cash premiums
under fair value accounting on redemption.

Revised Use of Proceeds Disclosure
“Use of Proceeds” on page 41 of the Preliminary Offering Memorandum is revised
as follows:
     We expect to receive net proceeds of approximately $115.5 million from this
offering (or $130.0 million if the initial purchasers’ over-allotment option is
exercised in full), after deducting the initial purchasers’ discounts and
commissions and estimated offering expenses and assuming no original issue or
other discount. We intend to use substantially all of the net proceeds of this
offering to fund the consideration for our pending Marcellus Acquisition. The
remainder will be used for general corporate purposes, including funding a
portion of our 2011 capital program. If we are unable to consummate the
Marcellus Acquisition, we intend to use the net proceeds of this offering for
general corporate purposes, including the potential repayment of certain of our
outstanding indebtedness.
Revised Plan of Distribution Disclosure
Paragraph 11 of “Plan of Distribution” on page 83 of the Preliminary Offering
Memorandum is revised as follows:
     We estimate that our portion of the total expenses of this offering will be
approximately $600,000.
          This Pricing Supplement is strictly confidential and has been prepared
by the Issuer solely for use in connection with the proposed offering of the
securities described in the Preliminary Offering Memorandum. This Pricing
Supplement is personal to each offeree and does not constitute an offer to any
other person or the public generally to subscribe for or otherwise acquire the
securities. Please refer to the Preliminary Offering Memorandum, as modified by
this Pricing Supplement, for a complete description of the securities.
          The securities have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), and are being offered only to
“qualified institutional buyers” as defined in Rule 144A under the Securities
Act, and this communication is only being distributed to such persons.
          This communication is not an offer to sell the securities and it is
not a solicitation of an offer to buy the securities in any jurisdiction to any
person to whom it is unlawful to make such offer or solicitation in such
jurisdiction.
          Any disclaimer or other notice that may appear below is not applicable
to this communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.
Schedule II

 



--------------------------------------------------------------------------------



 



SCHEDULE III
FOREIGN QUALIFICATIONS

          Good Standing
Endeavour International Corporation
  Texas
Endeavour Operating Corporation
  Alabama
Louisiana
Montana
New Mexico
Pennsylvania
Texas
Endeavour Energy New Ventures, Inc.
  None
END Management Company
  None
Endeavour Energy UK
  None

Schedule III

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
GUARANTORS
Endeavour Operating Corporation
Endeavour Energy New Ventures, Inc.
END Management Company
Schedule IV

 



--------------------------------------------------------------------------------



 



[Letterhead of officer or director of
Endeavour International Corporation]
Convertible Senior Notes Offering
July __, 2011
Citigroup Global Markets Inc.
Morgan Stanley & Co. LLC
As Representatives of the several Initial Purchasers
c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Ladies and Gentlemen:
          This letter is being delivered to you in connection with the proposed
Purchase Agreement (the “Purchase Agreement”), among Endeavour International
Corporation, a Nevada corporation (the “Company”), the guarantors named therein
and you as representatives (“Representatives”) of a group of Initial Purchasers
named therein, relating to an offering of Convertible Senior Notes due 2016,
which will be convertible into common stock, $0.001 par value per share (the
“Common Stock”), of the Company.
          In order to induce you and the other Initial Purchasers to enter into
the Purchase Agreement, the undersigned will not, without the prior written
consent of the Representatives, offer, sell, contract to sell, pledge or
otherwise dispose of, (or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the undersigned or any affiliate of the undersigned or any person
in privity with the undersigned or any affiliate of the undersigned), directly
or indirectly, including the filing (or participation in the filing) of a
registration statement with the Securities and Exchange Commission in respect
of, or establish or increase a put equivalent position or liquidate or decrease
a call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder with respect to, any
shares of common stock of the Company or any securities convertible into or
exercisable or exchangeable for such common stock, or publicly announce an
intention to effect any such transaction, for a period of 60 days after the date
of the Purchase Agreement. The foregoing sentence shall not apply to (i) bona
fide gifts, sales or other dispositions of any Common Stock that are made
exclusively between and among the undersigned or members of the undersigned’s
family, or affiliates of the undersigned; provided that it shall be a condition
to any such transfer that the transferee/donee agrees to be bound by the terms
of the lock-up agreement

 



--------------------------------------------------------------------------------



 



(including, without limitation, the restrictions set forth in the preceding
sentence) to the same extent as if the transferee/donee were a party hereto, and
(ii) the forfeiture to the Company by the undersigned of Common Stock in
satisfaction of tax withholding obligations arising in connection with the
issuance, vesting or exercise of an award under any employee or director stock
plan of the Company or the lapse of restrictions thereon.
          If for any reason the Purchase Agreement shall be terminated prior to
the Closing Date (as defined in the Purchase Agreement), the agreement set forth
above shall likewise be terminated.

 



--------------------------------------------------------------------------------



 



      [Form of Lock-Up Agreement]   EXHIBIT A

Yours very truly,
[Signature of officer or director]
[Name and address of officer or director]
EXHIBIT A

 